PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov










BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/556,593
Filing Date: 30 Aug 2019
Appellant(s): STMicroelectronics S.r.l.



__________________
Payam Rashid
Reg. No. 77,616
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/21/2022 appealing final office action mailed on 10/20/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/20/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not describe “determining that the first information messages comprise a repetitive message having fixed repeated content, and, based thereon, transmitting the first signals in accordance with a first communication protocol over a powerline communication. Even if the specification described “first information messages comprise a repetitive message having fixed repeated content and transmitting the first signals in accordance with a first communication protocol over a powerline communication. However, there is no description of determining that the first information message comprises a repetitive message and transmitting the signal based thereon the determination. The paragraph provided by the applicant only describes about the determination for the non-repetitive message.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. (US 20120093100) herein after Qin in view of JEONG et al.  (US 8169986) hereinafter JEONG and further in view of Guerrini (US 20120134427) hereinafter Guerrini.
Regarding claim 1, Qin teaches a method comprising: having a plurality of signals including first signals conveying first information messages and second signals conveying second information messages (i.e. a first polarized carrier signal is generated from the first carrier signal, and a second polarized carrier signal is generated from the second carrier signal, [0081]); a first communication protocol (i.e. frequency-shift keying (FSK), [0056]), and a second communication protocol (i.e. phase-shift keying (PSK), [0056]), wherein the second communication protocol is different than the first communication protocol (i.e. The transceiver modules modulate the data stream onto the carrier signal using a variety of data modulation schemes such as phase-shift keying ( PSK) and frequency-shift keying ( FSK), [0056]) 
However, Qin does not explicitly disclose determining that the first information messages comprise a repetitive message having fixed repeated content and determining that the second information messages comprise a non-repetitive message having variable content.
However, JEONG teaches determining that the first information messages comprise a repetitive message having fixed repeated content (i.e. the first system information includes an identical value, claim 1) and determining that the second information messages comprise a non-repetitive message having variable content (i.e. the second system information includes variable values, claim 1).
Based on Qin in view of JEONG, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first system information includes an identical value and the second system information includes variable values to Qin because Qin teaches transmission of information, (0081) and JEONG suggests the first system information includes an identical value and the second system information includes variable values, (claim 1).
One of ordinary skill in the art would have been motivated to utilize JEONG into Qin system in order to increase capability of information transmission of Qin system.
However, Qin does not explicitly disclose transmitting the first signals in accordance with a first communication protocol over a powerline communication and transmitting the second signals in accordance with a second communication protocol over the powerline communication.
However, Guerrini teaches transmitting the first signals in accordance with a first communication protocol (i.e. FSK modulation, [0064]) over a powerline communication (i.e. sending the resulting signal to the power line channel proposed by the open power line communication, [0007] and [0081]) and transmitting the second signals in accordance with a second communication protocol (i.e. PSK and FSK modulation, [0064]) over the powerline communication (i.e. sending the resulting signal to the power line channel proposed by the open power line communication, [0007] and [0081]).
Based on Qin in view of Guerrini, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate sending the resulting signal to the power line channel proposed by the open power line communication to Qin because Qin teaches transmission of information, (0081) and Guerrini suggests sending the resulting signal to the power line channel proposed by the open power line communication, [0007] and [0081]). 
One of ordinary skill in the art would have been motivated to utilize Guerrini into Qin system in order to add another alternative of information transmission of Qin system.

Regarding claim 2, Qin teaches the first communication protocol and the second communication protocol comprise different modulations for the first signals and the second signals, respectively (i.e. The transceiver modules 112 and 114 may also modulate the data stream onto the carrier signal using a variety of data modulation schemes, [0056]).

Regarding claim 3, Qin teaches the first communication protocol comprises frequency shift keying (FSK) modulation (i.e. frequency-shift keying (FSK), [0056]).

Regarding claim 4, Qin teaches the first communication protocol comprises spread frequency shift keying (S-FSK) modulation (i.e. frequency-shift keying (FSK), [0056]).

Regarding claim 5, Qin teaches the second communication protocol comprises phase-shift keying (PSK) modulation (i.e. phase-shift keying (PSK), [0056]).

Regarding claim 6, Qin teaches the second communication protocol comprises quadrature amplitude modulation (QAM) (i.e. quadrature-amplitude modulation (QAM), [0056]).

Regarding claim 7, Qin teaches the first communication protocol comprises FSK modulation and wherein the second communication protocol comprises phase- shift keying (PSK) modulation or quadrature amplitude modulation (QAM) (i.e. quadrature-amplitude modulation (QAM), phase-shift keying (PSK), frequency-shift keying (FSK), [0056]).

Regarding claim 8, Qin teaches the first communication protocol has a longest message length shorter than the longest message length of the second communication protocol (i.e. frequency-shift keying (FSK) which has limited information carrying capacity, [0056]).

Regarding claim 9, Qin teaches the first communication protocol comprises a single- carrier protocol and the second communication protocol comprises a multi-carrier protocol (i.e. when the communications site 120 is receiving data from site 102, each of its transceiver modules 130 and 132 receives a different carrier signal from the orthogonal transducer module 134, demodulates the carrier signal to extract a data stream from the carrier signal, [0055]).

Regarding claim 10, Qin does not explicitly disclose the first communication protocol has a bandwidth occupancy narrower than the bandwidth occupancy of the second communication protocol.
 However, JEONG teaches the first communication protocol has a bandwidth occupancy narrower than the bandwidth occupancy of the second communication protocol (i.e. a very low coding rate is applied to the P-BCH to achieve a 1% BLock Error Rate (BLER) for 98% of the cell coverage area and the P-BCH may deliver no more than 20 to 30 bits of information in a 1-ms subframe with a 1.25 MHz of bandwidth, [0011]). Therefore, the limitations of claim 10 are rejected in the analysis of claims 1 above, and the claim is rejected on that basis.

Regarding claim 11, Qin teaches transmitting the first signals and the second signals comprises using a first signal strength for the first communication protocol and a second signal strength for the second communication protocol, the first signal strength being lower than the second signal strength (i.e. measurement of signal strength may be used to determine whether a received signal meets a minimum receive signal level threshold, [0044]).

Regarding claim 12, Qin teaches generating the plurality of signals comprises including a set of the first signals and a set of the second signals, wherein the set of the first signals is less numerous than the set of the second signals (i.e. Under the fading condition, the capacity of the higher priority data stream may be approximately 50% of the original data stream, [0076]).

Regarding claim 13, Qin does not explicitly disclose transmitting the first signals and the second signals comprises transmitting the first signals and the second signals via time domain multiplexing.
However, JEONG teaches transmitting the first signals and the second signals comprises transmitting the first signals and the second signals via time domain multiplexing (i.e. Fig, 9). Therefore, the limitations of claim 12 are rejected in the analysis of claims 1 above, and the claim is rejected on that basis.

Regarding claim 14, Qin does not explicitly disclose transmitting the first signals and the second signals comprises transmitting the first signals and the second signals via frequency domain multiplexing.
 However, JEONG teaches transmitting the first signals and the second signals comprises transmitting the first signals and the second signals via frequency domain multiplexing (i.e. Frequency Division Multiplexing, col. 2, line 7). Therefore, the limitations of claim 14 are rejected in the analysis of claims 1 above, and the claim is rejected on that basis.

Regarding claim 15, Qin teaches transmitting the first signals and the second signals comprises interleaving the first signals and the second signals (i.e. the first data stream is modulated onto a first carrier signal, and in step 314, the second data stream is modulated onto a second carrier signal. Depending on the embodiment, steps 312 and 314 may be performed in any order (e.g., sequentially), or concurrently, [0079]).

Regarding claim 16, Qin does not explicitly disclose transmitting the first signals comprises transmitting the first signals using the first communication protocol with a fixed repetition rate.
However, JEONG teaches transmitting the first signals comprises transmitting the first signals using the first communication protocol with a fixed repetition rate (i.e. transmitting first system information, wherein the first system information includes an identical value during the predetermined system information transmission period, wherein the first system information includes a reference System Frame Number (SFN), claim 1). Therefore, the limitations of claim 16 are rejected in the analysis of claims 1 above, and the claim is rejected on that basis.
Regarding claim 18, Qin teaches the device comprises a modem (i.e. a modem module, [0093]).

Regarding claim 19, Qin teaches a method of communicating, the method comprising: sending uni-directional first signals toward a communication signal node using a first communication protocol (i.e. frequency-shift keying ( FSK), [0056]) over, wherein the uni-directional (i.e. communicates data in only one direction, [0063]); and exchanging bi-directional second signals with the communication signal node using a second communication protocol that is different than the first communication protocol (i.e. frequency-shift keying ( FSK), [0056]), wherein the bi-directional, and wherein the bi-directional (i.e. bi-directional data transfer, [0062]).
However, Qin does not explicitly disclose wherein the first information messages comprise a repetitive message having fixed repeated content and the second information messages comprise a non-repetitive message having variable content.
However, JEONG teaches wherein the first information messages comprise a repetitive message having fixed repeated content (i.e. the first system information includes an identical value, claim 1) and the second information messages comprise a non-repetitive message having variable content (i.e. the second system information includes variable values, claim 1).
Based on Qin in view of JEONG it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first system information includes an identical value and the second system information includes variable values to Qin because Qin teaches transmission of information, (0081) and JEONG suggests the first system information includes an identical value and the second system information includes variable values, (claim 1).
One of ordinary skill in the art would have been motivated to utilize JEONG into Qin system in order to increase capability of information transmission of Qin system.
However, Qin does not explicitly disclose sending first signals over a powerline communication and second signals are exchanged over the powerline communication.
However, Guerrini teaches sending first signals over a powerline communication and second signals are exchanged over the powerline communication (i.e. sending the resulting signal to the power line channel proposed by the open power line communication, [0007] and [0081]). 
Based on Qin in view of Guerrini it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate sending the resulting signal to the power line channel proposed by the open power line communication to Qin because Qin teaches transmission of information, (0081) and Guerrini suggests sending the resulting signal to the power line channel proposed by the open power line communication, [0007] and [0081]). 
One of ordinary skill in the art would have been motivated to utilize Guerrini into Qin system in order to add another alternative of information transmission of Qin system.

Regarding claims 17 and 20-24, the limitations of claims 17 and 20-24 are similar to the limitations of claims 1-3, 5, and 7-10. Qin further teaches a device, comprising: a communication circuit (i.e. a digital device, [0040]). Therefore, the limitations of claims 17 and 20-24 are rejected in the analysis of claims 1-3, 5, and 7-10 above, and the claims are rejected on that basis. 


















(2) Response to Argument
Appellant argues
Regarding the 112(a) rejection that the Appellant’s disclosure provides support for the limitations of claim 1, including “determining that the first information message comprises a repetitive message and transmitting the signal based thereon the determination” limitation.
In response to the appellant argument the specification does not describe “determining that the first information messages comprise a repetitive message having fixed repeated content, and, based thereon, transmitting the first signals in accordance with a first communication protocol over a powerline communication. Even if the specification described “first information messages comprise a repetitive message having fixed repeated content and transmitting the first signals in accordance with a first communication protocol over a powerline communication. However, there is no description of “determining that the first information message comprises a repetitive message and transmitting the signal based thereon the determination”. The paragraph provided by the applicant only describes the determination performed for the non-repetitive message.
Jeon does not teach “determining that the first information messages comprise a repetitive message having fixed repeated content and determining that the second information messages comprise a non-repetitive message having variable content.”
In response to the appellant’s argument claim 1 of JEONG teaches there are two types of information with two different values which are corresponding to the repeated and variable contents such as the first system information includes an identical value and the second system information includes variable values. From col. 2, line 59 to col. 3, lines 35, a System Frame Number (SFN) which is a first system information is transmitted as system information that includes an identical value during the predetermined system information transmission period, and the other system information which is the second system information that includes variable values except for the SFN is transmitted in resources different from the resources that transmit the SFN on a broadcast channel.
In addition, since the limitations contain “the messages comprise”, identical values and variable values can be transmitted using a single message.  
In response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, based on the knowledge generally available to one of ordinary skill in the art adding the additional features of JEONG into to Qin in fact increases the capability of information transmission of Qin system.
In response to appellant’s argument regarding the “teaching away”, a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). Therefore, the prior art does not constitute a teaching away from any of the portion of the specification presented by the appellant, the art does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
In col. 7, lines 5-20 of JEONG, The P-BCH information 913 is encoded in a different coding scheme/coding rate from that of the SFN offset 911 and transmitted in different resources from those of the SFN offset 911 in the 1.25 MHz subframe and in col. 9, lines 25-29, the ENB uses a low transmit power level or an MCS level with a high coding rate for the P-BCH information. In step 1027, the ENB transmits the P-BCH information and the SFN offset in predetermined respective resources. Therefore, the second system information that has variable values can be coded with a higher coding rate and the first information that has identical value can be encoded with lower coding rate. 
In response to appellant’s argument that “the citations of different terms in different references is insufficient to support the office assertion of obviousness”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Qin, Jeong, and Guerrini, individually or in combination, do not teach, suggest, or in any way render obvious the features of dependent claim 7 and the office failed to show how the cited art disclosed or rendered obvious the limitation of the repetitive messages transmitted using FSK modulation and non-repetitive messages transmitted using PSK or QAM modulation, as required in claim 7.
In response to appellant’s argument Qin in [0056], teaches there are different types of modulations described such as quadrature-amplitude modulation (QAM), phase-shift keying (PSK), frequency-shift keying (FSK).
The office did not read the claims incorrectly. On the rejections of claims 2 and 7, the office mapped what the claims recite and the elements presented in the claims by pointing to a specific portion of the art. Regarding claim 7, the claim does not recite “the repetitive messages transmitted using FSK modulation and non-repetitive messages transmitted using PSK or QAM modulation” it only recites “the first communication protocol comprises FSK modulation and wherein the second communication protocol comprises phase- shift keying (PSK) modulation or quadrature amplitude modulation (QAM)”. Therefore, the office is only required to present evidences from the prior art for the elements presented in the claims.   
In addition, by considering the limitations of claim 7 with the base claim limitations, the office would like to point out that, since claim 7 recites the word “comprises”, the FSK modulation can be used to transmit the repetitive messages and the non-repetitive messages and the PSK or QAM modulation can also be used to transmit the repetitive messages and the non-repetitive messages.
With regard to claim 17, see the response provided for claim 1’s argument.
Regarding claim 19, “It is insufficient for the office merely point out that different messages can be exchanged uni-directional and bi-directional.”
 In response to appellant’s argument Qin in [0062] and [0063], where wireless communications system communicates data in only one direction or bi-directional data transfer between two communications sites (e.g., site 102 and site 120) may be facilitated using two or more separate wireless channels between the sites. Therefore, phase-shift keying (PSK) or frequency-shift keying (FSK) can be used to do exchanging of messages for both uni-directional and bi-directional.  As discussed above, the FSK modulation can be used to transmit the repetitive messages using only one direction communication and the non-repetitive messages using bi-directional communication and the PSK can also be used to transmit the repetitive messages using only one direction communication and the non-repetitive messages using bi-directional communication.
In response to appellant’s argument that “the use context is an essential component of the modulation scheme used to communicate information in the appellant’s disclosure”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In addition, in paragraphs [0079] and [0085] Qin describes modulating the first and second data streams onto the first and second carrier signals, respectively, involves applying a digital modulation scheme. Examples of digital modulation schemes that may be used include, without limitation, QAM, PSK, FSK, and TCM. 
With regard to claim 21, see the response provided for claim 7’s argument.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/AYELE F WOLDEMARIAM/Examiner, Art Unit 2447 
6/10/2022

Conferees:

/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        
/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.